              CASE 0:17-cv-01973-MJD-TNL Document 68 Filed 06/29/19 Page 1 of 4


                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA
___________________________________________

James Clark, as Trustee for the Heirs and
next of Kin of Jamar Lemont Clark,                   Court File No. 17-cv-01973 (MJD/TNL)
decedent.

                        Plaintiff,
                                                     AMENDED COMPLAINT
Officer Mark Ringgenberg, in his Official
Capacity as a Minneapolis Police Officer,

                 Defendant.
______________________________________________

For his Complaint, James Clark hereby states and alleges as follows:

          1. That he has been appointed as the trustee for the Heirs and Next of Kin of Jamar

Lemont Clark.

          2. This is an action for money damages due to Officer Mark Ringgenberg’s

(“Ringgenberg”) unreasonable use of excessive force on his son, Jamar Lemont Clark

(“Clark”), while acting under color of state law, violating Clark’s well-settled federal

rights.

          3. James Clark brings this action pursuant to 42 U.S.C §§ 1983, 1988, the Fourth

Amendment to the United States Constitution, and 28 U.S.C. §§ 1331 and 1343(a)(3).

These statutory and constitutional provisions confer original jurisdiction of this matter to

this Court.

          4. Jamar Clark was, at all material times, a citizen of the United States and a

resident of Minneapolis, Minnesota.




                                                1
          CASE 0:17-cv-01973-MJD-TNL Document 68 Filed 06/29/19 Page 2 of 4


       5. Upon information and belief, Ringgenberg was at all material times, a citizen of

the United States and a resident of the State of Minnesota.

       6. On November 16, 2015, Ringgenberg commenced a seizure of Jamar Clark’s

person, by taking him to the ground. Ringgenberg landed with his back facing Jamar’s

Clark’s chest.

       7. At the time of the seizure of his person, Jamar Clark was unarmed, smaller than

the Defendant, and out- numbered.

       8. Ringgenberg alleges that Jamar Clark attempted to grab and obtain control of

Ringgenberg’s gun, however, the gun was not taken from the holster.

       9. Ringgenberg shouted at Officer Dustin Schwarze, instructing him to shoot

Jamar Clark. Schwarze initially allegedly ordered Jamar Clark to release the gun. Officer

Schwarze changed his mind, and complied with Ringgenberg’s order by discharging his

weapon into Clark’s head.

       10. Jamar Clark was taken off of life support the next day.

Count I-Excessive Force against Defendant Riggenberg

       11. Plaintiff James Clark restates the allegations contained in Paragraphs 1 through

10.

       12. Defendant Riggenberg, while acting under the color of state law, violated

Jamar Clark’s clearly established and well-settled civil rights to be free from excessive

force and unreasonable seizure.




                                             2
           CASE 0:17-cv-01973-MJD-TNL Document 68 Filed 06/29/19 Page 3 of 4


       13. Defendants Riggenberg subjected Jamar Clark to this deprivation of his rights

willfully, maliciously and with reckless disregard for whether his rights would be

violated by Defendants Riggenberg.

       14. Defendants Riggenberg was also objectively unreasonable pursuant to Graham

v. Connor, 490 U.S. 386 (1989).

       15. James Clark and the decedent’s Heirs and Next of Kin have suffered pecuniary

loss directly resulting from Defendant Ringgenberg’s actions, in an amount to be

determined by a jury.

       16. James Clark claims punitive damages in an amount to be determined by a jury

against Defendant Riggenberg as a matter of right under federal common law, Smith v.

Wade, 461 U.S. 30 (193).

       Prayer for Relief

       WHEREFORE, Plaintiff James Clark demands judgment against Defendant as

follows:

       1. As to Count One, a money judgment against Defendant Riggenberg for

compensatory damages for pecuniary loss directly resulting from Defendant

Ringgenberg’s excessive force in taking Jamar Clark to the ground, in an amount to be

determined by a jury, together with costs, including reasonable attorneys’ fees pursuant to

Minn. Stat § 573.02 and. 42 U.S.C. § 1988, together with prejudgment interest;

       2. For such further relief as this court deems just and equitable.




                                              3
         CASE 0:17-cv-01973-MJD-TNL Document 68 Filed 06/29/19 Page 4 of 4


Dated: May 7, 2019          LAW OFFICES OF WILLIAM STARR

                            s/ __________________
                            William Starr (104504)
                            750 2nd Street NE
                            Hopkins, MN 55343-1825
                            (952) 404-3325
                            Email: wstarr@starrlaw.us

                            Attorney for Plaintiff




Dated: May 7, 2019          LAW OFFICES OF DAVID SURO

                            s/ ________________________
                            David Suro (Colorado Attorney ID No.
                            24805)
                            Pro Hac Vice
                            1900 Grant Street
                            Denver, CO 80203
                            (303) 586-5720
                            Email: surolaw@msn.com

                            Attorney for Plaintiff

                                                                   McLaren, Sarah C. - …, 5/7/2019 2:15 PM
                                                                   Deleted:




                               4
